Citation Nr: 0019542	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  98-08 501A	)	DATE
	)
	)


THE ISSUES

1.  Whether a February 28, 1990, decision of the Board of 
Veterans' Appeals (Board) denying service connection for 
pulmonary and eye disorders should be revised or reversed on 
the grounds of clear and unmistakable error (CUE).

2.  Whether a June 28, 1982, decision of the Board denying 
service connection for pulmonary and eye disorders should be 
revised or reversed on the grounds of CUE.

(The claims of entitlement to an effective date earlier than 
May 24, 1990, for an allowance of service connection for mild 
chronic obstructive pulmonary disease (COPD) and 
extracapsular cataract extraction with intraocular lens, 
right eye, senile cataract left eye, mild corneal midstromal 
haze are the subject of a separate decision.)


REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
November 1947.

This matter comes before the Board from an April 1992 motion 
from the veteran for revision or reversal on the grounds of 
clear and unmistakable error of June 1982 and February 1990 
decisions of the Board.


FINDINGS OF FACT

1.  The veteran filed a motion with the Board in April 1992 
seeking the Board's review of June 28, 1982, and February 28, 
1990, Board decisions denying service connection for 
pulmonary and eye disorders to determine whether those 
decisions involved CUE.

2.  The Board received notice on October 20, 1999, that the 
CUE review motion concerning the February 28, 1990, Board 
decision has been withdrawn.

3.  In a June 28, 1982, decision, the Board denied 
entitlement to service connection for pulmonary and eye 
disorders.

4.  The June 28, 1982, Board properly applied the law and 
regulations to the evidence of record.



CONCLUSIONS OF LAW

1.  Such motion having been withdrawn, a motion seeking the 
Board's review of a February 28, 1990, decision of the Board 
denying service connection for pulmonary and eye disorders to 
determine whether that decision involved clear and 
unmistakable error should be dismissed.  38 C.F.R. 
§ 20.1404(f) (1999). 

2.  The June 28, 1982, decision of the Board denying 
entitlement to service connection for pulmonary and eye 
disorders was not based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1403, 
20.1404 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran originally claimed entitlement to service 
connection for, inter alia, pulmonary and eye disorders in 
October 1980.  He stated that he incurred these disabilities 
as a result of participation in atomic radiation testing 
during active service in 1944.  After the in-service testing, 
he reportedly had blisters under his chin and around his 
throat, as well as damage to his retinas requiring that he 
wear dark glasses.

Service medical records disclose no findings of pulmonary or 
eye disorders.  
However, service medical and/or personnel records show that 
the veteran served as a volunteer for gas warfare research 
wearing protective clothing at the U.S. Naval Research 
Laboratory in Washington, D.C. in December 1944.  He was 
excluded from the test part time due to severe laryngitis.  
It was noted that he received four mustard gas exposures 
while wearing protective clothing and a gas mask.  His 
reaction from the gas was described as minimal and designated 
as faint erythema.  

Post-service VA and private medical records, including 
examination and hospitalization reports, chest x-rays, and 
outpatient treatment records dated from 1948 to 1968, were 
negative for findings of any pulmonary or eye disorders.  The 
veteran was diagnosed as having early pulmonary emphysema; 
possible histoplasmosis of the eyes, quiescent; and remote 
gamma irradiation exposure as early as 1974.  At that time, 
he gave a history of in-service exposure to gamma radiation 
in 1943. 

In April 1981, the RO denied entitlement to service 
connection for pulmonary emphysema and eye problems.  The RO 
noted that the veteran's service records were negative for 
radiation exposure, that the claimed disabilities were not 
diagnosed until many years after service, and it was not 
shown that they were incurred or aggravated during active 
service.  The veteran submitted a notice of disagreement with 
the RO's decision in April 1981.  

Additional VA treatment records were thereafter received.  In 
1981, the veteran was diagnosed as having a questionable 
history of radiation damage and a questionable history of 
visual damage.  He complained of trouble with his eyes since 
1944.

In a June 1981 statement of the case (SOC), the RO indicated 
that the veteran's service records were negative for 
radiation exposure.  However, the RO noted that the veteran 
did participate in gas warfare research testing in December 
1944 and was excluded from the test part time due to 
laryngitis.  The RO concluded that there was no documented 
medical relationship between the veteran's gas warfare 
research and alleged radiation exposure and the development 
of his claimed disabilities first noted in 1974.  

In his substantive appeal dated June 30, 1981, which was 
received at the RO on July 7, 1981, the veteran stated that 
he was amending his claim to include service connection for 
pulmonary and eye disorders as a result of in-service 
exposure to mustard gas or other lethal or poisonous gases.  
The veteran also offered testimony at a personal hearing at 
the RO in November 1981 to this effect.

Upon VA examinations in July and August 1981, the veteran was 
diagnosed as having mild COPD, smoker's emphysema, hyperopic 
astigmatism, presbyopia, and probable presumed ocular 
histoplasmosis syndrome (POHS).

In a June 28, 1982, decision, the Board denied entitlement to 
service connection for pulmonary emphysema and eye problems 
as a result of radiation exposure.  The Board specifically 
noted the veteran's contentions that he was exposed to 
ionizing radiation and mustard and chlorine gas during active 
service.  In denying the claims, the Board found that the 
veteran participated in vesicant gas research testing in 
December 1944 and experienced laryngitis that fully resolved 
with no recurrence; that no respiratory or eye disorders were 
present during active service; that COPD including pulmonary 
emphysema and ocular histoplasmosis were diagnosed many years 
after service; that astigmatism and presbyopia were disorders 
for which service connection was not warranted under 38 
C.F.R. § 3.303(c); that the veteran was not exposed to 
ionizing radiation during active service; and that the 
claimed disabilities were unrelated to exposure to low level 
radiation or to any other event associated with military 
duty.  (emphasis added)

The veteran sought to reopen claims for service connection 
for residuals of exposure to ionizing radiation on December 
4, 1985.  The RO denied entitlement to service connection for 
pulmonary and eye disorders as a result of exposure to 
ionizing radiation under 38 C.F.R. § 3.311 by means of a 
January 1986 rating decision.  The veteran perfected an 
appeal of the RO's decision.  In his notice of disagreement 
received at the RO in February 1986, he stated that his claim 
for service connection included residuals of exposure to 
mustard, chlorine and other toxic and lethal gases.  He 
reported that he was exposed to these vesicant agents during 
service in 1944, which caused damage to his eyes and lungs. 

Thereafter, numerous additional private and VA medical 
records, some of which were duplicates, were received 
showing, inter alia, that the veteran was treated for 
pulmonary and eye disorders.  Duplicate copies of service 
personnel records were also received.  

During hospitalization at Charles Kettering Memorial Hospital 
in April 1969, the veteran was diagnosed as having acute 
bronchitis.  Chest x-rays showed old, healed granulomatous 
disease without evidence of active process. 

VA outpatient treatment records received on September 18, 
1986, revealed that the veteran was diagnosed as having 
bilateral cataracts as early as March 1983, at which time he 
gave a history of exposure to gamma radiation during service.  
Additional diagnoses included POHS, chorioretinopathy, 
abnormal macula of the right eye, and presbyopia in 1983 and 
1986.  A February 1988 chest x-ray, received on May 12, 1988, 
showed chronic interstitial fibrotic changes, COPD, and old 
granulomatous disease.

At hearings before the Board in September 1986 and the RO in 
May 1988 and January 1989, and in several written documents, 
the veteran offered statements consistent with those noted 
above, i.e., that he incurred pulmonary and eye disorders as 
a result of in-service exposure to gases and/or radiation in 
1944.   

In a February 28, 1990, decision, the Board denied 
entitlement to service connection for pulmonary and eye 
disorders as a result of exposure to ionizing radiation under 
38 C.F.R. § 3.311.  In the section titled Items Relating to 
Present Appellate Status, the Board noted that the veteran 
claimed that several disabilities were secondary to mustard, 
chlorine, and other toxic and lethal gases, and that this 
issue had not been developed or certified for appellate 
review.  The Board therefore referred the claims to the RO 
for appropriate consideration.

A VA expert opinion was obtained in February 1991.  The 
doctor reviewed the claims file, noting that the veteran 
participated in mustard gas experiments during active 
service, and after service was diagnosed as having emphysema 
and chronic bronchitis in 1980.  The doctor opined that the 
x-ray findings of healed granulomatous lesions and retinal 
lesions were most likely caused by histoplasmosis, a fairly 
common disease in the area where the veteran lived.  The 
doctor stated he knew of no evidence that any of the 
veteran's problems could be related to mustard gas exposure, 
except for the bronchitis/emphysema, and that would be highly 
unlikely to occur 34 years after exposure without significant 
symptoms in the interim.  It was possible that the veteran's 
psychological symptoms overshadowed the bronchitis symptoms 
but there was no documentation of their presence in the years 
between exposure and 1980.  The doctor concluded that there 
was no evidence that the veteran sustained any permanent 
injury from his exposure to mustard gas.

The veteran was afforded VA examinations in 1991.  On eye 
examination on July 1, 1991, he stated that he was exposed to 
mustard gas in 1944 and since that time had burning and 
twitching eyes and sensitivity to light and occasional 
shortness of breath on exertion.  Pertinent diagnoses 
included (1) status post extracapsular cataract extraction 
with posterior chamber intraocular lens, right eye; (2) 
senile cataract, left eye, media equals vision of 20/50; (3) 
ocular histoplasmosis syndrome, bilateral, with atrophic 
macular scar in the right eye with media equal to 20/40 
visual acuity; (4) mild corneal midstromal haze, which may be 
secondary to the mustard gas exposure; however, there was no 
effect on visual acuity; and (5) mild photophobia.  The 
veteran was also diagnosed as having COPD, mild, on general 
medical examination on June 18, 1991.  The examiner noted the 
veteran's previous history of exposure to toxic gases in the 
1940s and smoking in conjunction with this diagnosis.

In June 1991, the veteran submitted additional service 
records and records from the Naval Research Laboratory to the 
RO showing that he participated in experiments involving 
exposure to mustard gas while wearing protective clothing and 
was shown to have severe laryngitis and erythema of various 
parts of his body.  

The veteran also provided additional VA medical records, 
including a March 1988 chest x-ray showing slight 
hyperinflation, fibrocalcific scars, and calcified left hilar 
nodes; pulmonary function tests (PFTs) dated in November 1990 
showing mild obstructive ventilatory defect; and outpatient 
treatment records dated from 1988 to 1998 showing diagnoses 
of POHS, cataracts, dry eye, presbyopia, primary open angle 
glaucoma, COPD, chronic bronchitis and emphysema.  He 
underwent extracapsular cataract extraction with posterior 
chamber lens implantation of the right eye in January 1990. 

In December 1991, the RO granted entitlement to service 
connection for mild COPD and extracapsular cataract 
extraction with intraocular lens, right eye, senile cataract 
left eye, mild corneal midstromal haze, effective from May 
24, 1990.  The RO noted that although medical opinions 
discounted the association between the veteran's eye and lung 
disorders and exposure to mustard gas, reasonable doubt was 
resolved in his favor.  The veteran appealed the RO's 
decision to the Board. 

In his April 1992 substantive appeal, the veteran stated 
that:

VA adjudicative action denying service 
connection on previous claims at Regional and 
BVA levels regarding his inclusion under an 
amendment dated June 30, 1981 for residuals 
suffered from exposure to mustard, chlorine and 
other toxic and lethal gases are erroneous and 
sets aside veterans [sic] real purpose and 
intent to also include in the overall 
evaluation process residuals suffered from 
exposure to these gases.  It appears, VA based 
their negative evaluation and determination 
solely on exposure to ionizing radiation rather 
than an evaluation and determination on one or 
the other or perhaps even both as requested by 
veteran under an appeal.

The veteran went on to state that the June 1982 Board 
decision denied service connection based solely on exposure 
to ionizing radiation, "but under contentions of the BVA 
decision, the Board mentions that veteran was also exposed to 
mustard gas but refused to acknowledge nor consider for 
evaluation and determination veteran's requested amendment to 
his original claim."  Further, the veteran stated that the 
RO should have rendered a decision on the requested amendment 
and issued a revised SOC prior to forwarding the case to the 
Board.  In this respect, the veteran maintained that he was 
denied due process at the regional level resulting in an 
erroneous Board decision which excluded his amended request 
"whereby, projecting a distorted an inaccurate scenario with 
all subsequent adjudicative processes, appeals and actions 
being based on this erroneous Regional oversight."  

The veteran further argued that the RO understood the purpose 
and intent of his June 30, 1981, amendment but made every 
effort to circumvent and evade evaluation and determination 
of the issues regarding the claim concerning residuals of 
exposure to mustard, chlorine and other gases.  He stated 
that VA and other government agencies were trying to keep 
these covert activities confidential and used every means to 
distort and discredit statements and claims filed by veterans 
who participated in chemical warfare research tests.

The veteran testified at a personal hearing at the RO in 
December 1992.  He stated that the Board failed to adjudicate 
the issue of service connection for residuals of exposure to 
mustard gas in June 1982 and that he was denied due process 
resulting in an erroneous Board decision.  He essentially 
reiterated his above-noted contentions.

On VA examination in March 1997, the veteran was diagnosed as 
having phthisis bulbi of the right eye; enophthalmos of the 
right eye; glaucoma of the left eye; and chorioretinitis, 
old, inactive, left eye, consistent with POHS.  The right eye 
was surgically removed in June 1997.

In May 1999, the Board provided the veteran a copy of the 
final CUE regulations and an opportunity to submit additional 
argument concerning his claims.  

In September and October 1999 statements, the veteran's 
representative stated that the June 1982 Board decision was 
clearly and unmistakably erroneous because the issue of 
service connection for residuals of mustard gas exposure was 
not adjudicated.  While the Board discussed mustard gas in 
the Findings of Fact, it was not mentioned in the Conclusions 
of Law or in the Discussion.  Further, the issue was not 
properly on appeal because it had not been adjudicated by the 
RO, and therefore could not be adjudicated by the Board.  It 
was not addressed in the April 1981 rating decision and it 
was not addressed until the SOC issued in June 1981.  The 
representative cited 38 C.F.R. § 19.180(b) (1981), for the 
proposition that the Board was required to decide each issue 
on appeal.  The representative further argued that a 
supplemental statement of the case (SSOC) should have been 
issued on the claim for service connection for residuals of 
exposure to mustard case and was required under 38 C.F.R. 
§ 19.122 (1981) because it was a new issue that had not 
previously been adjudicated.  It was also requested the claim 
for CUE in the February 1990 Board decision be withdrawn.  


II.  Legal analysis

A.  February 28, 1990, Board decision

A motion to review a final Board decision to determine 
whether CUE exists in that decision may be withdrawn at any 
time before the Board promulgates a decision on the motion.  
Such withdrawal shall be in writing, shall be filed at the 
address listed in paragraph (c) of this section, and shall be 
signed by the moving party or such moving party's 
representative.  If such a writing is timely received, the 
motion shall be dismissed without prejudice to refiling under 
this subpart.  38 C.F.R. § 20.1404(f) (1999).  Inasmuch as 
the motion for CUE review in this case was withdrawn in 
accordance with the foregoing regulation on October 20, 1999, 
the motion should be dismissed, without prejudice to 
refiling.


B.  June 28, 1982, Board decision

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision.  Such review may be initiated by the Board on its 
own motion or by a party to the decision.  38 C.F.R. 
§ 20.1400.  A party disagreeing with the Board's denial of a 
motion for revision based on clear and unmistakable error in 
a prior Board decision can appeal that determination to the 
U.S. Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals).  38 U.S.C.A. 
§ 7111; 38 C.F.R. §§ 20.1400, 20.1409(d).

A claim of clear and unmistakable error is not a claim or 
application for VA benefits.  Therefore, duties associated 
with such claims or applications are inapplicable, including 
notification under 38 U.S.C.A. § 5103(a) of the existence of 
evidence which might complete a claimant's application for 
benefits, the requirements of well-groundedness and the VA's 
duty to assist in the development of such claims.  38 C.F.R. 
§ 20.1411(c) and (d).  In addition, neither the "benefit of 
the doubt" rule of 38 U.S.C.A. § 5107(b), nor the provisions 
for reopening claims on the grounds of new and material 
evidence under 38 U.S.C.A. § 5108 apply to clear and 
unmistakable error claims.  38 C.F.R. § 20.1411(a) and (b).  
A clear and unmistakable error motion is not an appeal and 
therefore, with certain exceptions, it is not subject to the 
provisions of 38 C.F.R. Parts 19 and 20, which pertain to the 
processing and disposition of appeals.  38 C.F.R. § 20.1400.  
Additionally, Board decisions which have been appealed to and 
decided by a court of competent jurisdiction and decisions on 
issues which have been subsequently decided by a court of 
competent jurisdiction are not subject to review on the basis 
of clear and unmistakable error in Board decisions.  38 
C.F.R. § 20.1400(b).

VA regulations define what constitutes clear and unmistakable 
error and what does not, and they provide in pertinent part:

§ 20.1403  Rule 1403.  What constitutes 
clear and unmistakable error; what does 
not.

(a)  General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b)  Record to be reviewed.  -  (1) 
General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.  

(2)  Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.
. . . 

(c)  Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not 
clear and unmistakable error.  

(1)  Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in the Board 
decision.  

(2)  Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  

(3)  Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

§ 20.1404  Rule 1404.  Filing and 
pleading requirements; withdrawal.

. . . 

(b)  Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non 
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be denied.

38 C.F.R. §§ 20.1403, 20.1404 (1999).

Concerning the veteran's argument that the Board refused to 
acknowledge or consider or ignored his contentions concerning 
mustard gas exposure as set forth in his June 30, 1981, 
substantive appeal, the Board disagrees.  In the June 1982 
decision, the Board specifically adjudicated the issue of 
entitlement to service connection for pulmonary and eye 
disorders, including as a result of exposure to mustard gas.  
As noted above, the Board found that the veteran participated 
in vesicant gas research testing in December 1944 and 
experienced laryngitis that fully resolved with no 
recurrence; that respiratory or eye disorders were not 
present during active service; that COPD including pulmonary 
emphysema and ocular histoplasmosis were diagnosed many years 
after service; and that the claimed disabilities were 
unrelated to any event associated with military duty.   

The veteran also argued that VA was trying to keep these 
covert activities confidential and used every means to 
distort and discredit statements and claims filed by veterans 
who participated in chemical warfare research tests.  To the 
extent that he is claiming that the Board intended not to 
give him benefits as part of a cover up, pursuant to the 
presumption of regularity attending the official acts of 
public officers, it must be concluded that all relevant law 
and evidence was considered at the time of the June 1982 
Board decision and that the Board acted properly.  Dolan v. 
Brown, 9 Vet. App. 358, 362 (1996).  The veteran's bare 
contentions that there was a cover up are insufficient 
evidence to support such a grave allegation.  Furthermore, 
the Board made a specific fact finding that the veteran 
participated in vesicant gas research testing, a finding that 
clearly refutes any allegation of an attempt to "cover up" 
either the testing or the veteran's involvement in it.  For 
these reasons, the Board rejects the veteran's argument.

Further, the veteran stated that he was denied due process 
because the RO did not issue an SSOC addressing service 
connection for residuals of mustard gas exposure prior to 
forwarding the case to the Board.  The veteran's 
representative further argued that the Board did not and 
could not have adjudicated the issue of residuals of exposure 
to mustard gas because it was not properly on appeal before 
the Board, i.e., that the Board lacked jurisdiction.  The 
Board finds no merit in these contentions.  

As discussed above, the Board denied entitlement to service 
connection for lung and eye disorders in 1982 on the grounds 
that the veteran's conditions were not shown to be related to 
active service, including in-service exposure to mustard gas.  
That issue was properly on appeal before the Board.  
Specifically, the RO denied entitlement to service connection 
for pulmonary and eye disorders by means of an April 1981 
rating decision.  The veteran submitted a notice of 
disagreement with the RO's decision in that same month.  An 
SOC addressing the veteran's contentions concerning mustard 
gas exposure and including the applicable law was issued in 
June 1981.  The veteran submitted a timely substantive appeal 
to the RO in July 1981.  See 38 C.F.R. §§ 19.112, 19.113, 
19.114, 19.115, 19.116, 19.118 (1981).   

Although the April 1981 rating decision did not specifically  
mention in-service exposure to mustard gas, service 
connection for pulmonary and eye disorders was denied on the 
basis that it was not shown that they were incurred or 
aggravated during active service.  There was evidence of in-
service mustard gas exposure of record at the time of the 
April 1981 rating decision, and although not specifically 
noted, the RO considered this.  See Dolan v. Brown, 9 Vet. 
App. 358, 362 (1996).  Thereafter, the RO specifically 
discussed the in-service mustard gas exposure in the June 
1981 SOC, which included the applicable laws, i.e., 38 U.S.C. 
§ 310, 331.  The veteran thereafter addressed this issue in 
his June 30, 1981, substantive appeal.  The Board finds that 
he was still filing the same claim as he did previously, but 
merely presenting a different theory of entitlement, that is, 
in-service mustard gas exposure instead of radiation 
exposure.  It was not a new claim, as it had already been 
considered by the RO.  The general laws and regulations 
applicable to direct service connection and mustard gas 
exposure were the same in 1981.  There were no laws and 
regulations specific to mustard gas exposure until 1992.  See 
57 Fed.Reg. 33877 (July 31, 1992).  Accordingly, as the 
veteran perfected an appeal of the April 1981 rating decision 
that denied service connection for pulmonary and eye 
disorders including as a result of mustard gas exposure, it 
was properly adjudicated by the Board in June 1981. 

With regard to the lack of an SSOC on the issue of mustard 
gas exposure, additional relevant evidence consisting of July 
and August 1981 VA examination reports and testimony 
presented at a personal hearing at the RO in November 1981 
was received subsequent to issuance of the June 1981 SOC 
addressing this claim.  Therefore, an SSOC was warranted 
under 38 C.F.R. §§ 19.115(d) and 19.142(a) (1981).  

However, the newly submitted evidence was cumulative to the 
extent that the veteran merely reiterated his prior 
contentions at the November 1981 hearing and there was 
already medical evidence of record showing that he suffered 
from pulmonary and eye disorders.  Moreover, even if an SSOC 
had been issued, the result of the June 1982 Board decision 
would not have been manifestly different.  The Board reviewed 
and considered all of the evidence of record, including the 
1981 VA examination reports and November 1981 personal 
hearing testimony in making its decision.  Indeed, the Board 
specifically noted that the veteran had been diagnosed as 
having presbyopia and astigmatism, as shown in the 1981 VA 
examination report.  There is no evidence that the correct 
facts were not before the Board.  The failure to issue an 
SSOC was harmless error as the evidence received after the 
June 1981 SOC was cumulative, the veteran had already been 
provided notice of the applicable law and presented argument 
on the issue, and all of the evidence of record was 
considered by the Board in June 1982.  There is no indication 
that a different result would have ensued had an SSOC been 
issued.

In his argument, the veteran's representative cited to 38 
C.F.R. §§ 19.122 and 19.180(b) (1981).  There was no 38 
C.F.R. § 19.180(b) in existence in 1981 or at present.  The 
provisions of 38 C.F.R. § 19.122 (1981) provided that 
applications for review on appeal shall be docketed in the 
order in which they are received and that cases returned to 
the Board following action pursuant to a remand decision 
shall assume their original places on the docket.  The Board 
finds no indication that this regulation was incorrectly 
applied in 1982, nor that any such misapplication would have 
affected the result of the Board's disposition of the 
veteran's claims in June 1982. 

The veteran also appears to argue that there was sufficient 
evidence of record in June 1982 to allow service connection 
for pulmonary and eye disorders as a result of in-service 
exposure to mustard gas.  He essentially disagrees with how 
the Board weighed or evaluated the facts.  In essence, he 
takes issue with the Board's weighing of the evidence.  Such 
contentions are insufficient to satisfy the criteria for a 
motion for revision of the prior Board decision on the basis 
of clear and unmistakable error.  38 C.F.R. §§ 20.1403(d)(3) 
(1999). 

The veteran also submitted additional evidence that was not 
of record at the time of the Board's June 1982 decision.  
This evidence cannot support a claim of clear and 
unmistakable error, in that it does not tend to show that the 
correct facts, as they were known at the time, were not 
before the Board in 1982.  Nor do any of the documents 
illustrate any error in application of the law.  Review for 
clear and unmistakable error in a prior Board decision must 
be based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403(b) (1999).  
Furthermore, submitting evidence previously considered, as 
was done in this case, does not advance the veteran's claim 
of clear and unmistakable error.

Lastly, to the extent that the veteran is claiming that the 
April 1981 RO rating decision was clearly and unmistakably 
erroneous, the June 1982 Board decision subsumed the 1981 RO 
decision by affirmance, rendering that RO decision immune 
from a CUE attack.  See 38 C.F.R. § 20.1104 (1999).

Accordingly, the Board concludes that the June 1982 Board 
decision properly applied the law and regulations to the 
evidence of record.  The Board did not fail to apply certain 
relevant regulations, which had they been applied, would have 
manifestly changed the outcome of the decision, and 
therefore, the June 1982 Board decision was not based on CUE.



ORDER

The motion to determine whether clear and unmistakable error 
exists in the February 28, 1990, Board decision is dismissed 
without prejudice to refiling.

The April 1992 motion for revision or reversal, on grounds of 
clear and unmistakable error, of the June 28, 1982, decision 
of the Board denying entitlement to service connection for 
pulmonary and eye disorders is denied.


		
	J. SHERMAN ROBERTS
Member, Board of Veterans' Appeals


 


